Citation Nr: 1244349	
Decision Date: 12/31/12    Archive Date: 01/09/13

DOCKET NO.  08-32 605	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia



THE ISSUE

Entitlement to a rating in excess of 10 percent for myositis ossificans of the left thigh, gluteal region, and left ischium.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

G. E. Wilkerson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1967 to January 1990.

This case comes before the Board of Veteran's Appeals (Board) on appeal from a June 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

In July 2011, the Board remanded the claim for an increased rating for myositis ossificans of the left thigh, gluteal region, and left ischium for additional development.  That development has been completed, and the case has since returned to the Board for appellate review.

In the July 2011 remand, the Board also referred the issue of entitlement to service connection for peripheral vascular disease to the RO for appropriate action.  As this development has yet to be accomplished, the Board again refers this matter to the RO for development and adjudication.

A review of the Veteran's Virtual VA electronic claims file reveals additional VA outpatient treatment records dated through April 2012.  Given that the RO/Appeals Management Center has reviewed and considered these records in a May 2012 Supplemental Statement of the Case, a remand for initial RO consideration of this evidence is not warranted.

The Board notes that the RO denied entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) in a May 2010 rating decision.  The Veteran did not appeal that decision, and he has not raised the issue of unemployability due to his service-connected disabilities since its issuance.  Accordingly, because the issue of a TDIU has been separately adjudicated, the Board need not consider a claim for a TDIU as a component of the Veteran's claim for an increased evaluation at this time.  See Rice v. Shinseki, 22 Vet. App. 447 (2009). 


FINDING OF FACT

The Veteran's myositis ossificans of the left thigh, gluteal region, and left ischium has been manifested by pain and weakness, but limitation of flexion of the left thigh to 30 degrees or limitation of abduction of the left thigh with motion lost beyond 10 degrees has not been shown.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for myositis ossificans of the left thigh, gluteal region, and left ischium, have not met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.3214.1-4.14, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5003, 5023, 5252, 5253 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2012), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2012), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008.

With regard to claims for increased disability ratings for service-connected conditions, the law requires VA to notify the claimant that, to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Vazquez- Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  Finally, the notice must provide examples of the types of medical and lay evidence that the Veteran may submit (or ask the VA to obtain) that are relevant to establishing her or his entitlement to increased compensation.  However, the notice required by section 5103(a) need not be specific to the particular Veteran's circumstances; that is, VA need not notify a Veteran of alternative diagnostic codes that may be considered or notify of any need for evidence demonstrating the effect that the worsening of the disability has on the particular Veteran's daily life.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The notice must be provided prior to an initial unfavorable decision by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In this case, the Veteran was provided a notice in letter dated in July 2006, prior to the initial adjudication of the claim.  Therefore, the timing requirement has been met.  

Moreover, the content of the notice satisfied the duty to notify provisions.  In this regard, the July 2006 letter informed the Veteran of the medical and lay evidence needed to substantiate his claim and of the division of responsibilities in obtaining such evidence.  The letter also explained how disability ratings and effective dates are determined.  

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records as well as all identified and available post-service medical records pertinent to the years after service are in the claims file and were reviewed by both the RO and the Board in connection with the Veteran's claim.  The Veteran has not identified any outstanding records that are available and relevant to the claim being decided herein.  Moreover, the record includes various written statements provided by the Veteran and his representative.  

The Veteran was also afforded VA examinations in August 2006, April 2010, and August 2011.   When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the August 2011 VA examination obtained in this case is adequate, as it is predicated on a review of the claims file and all pertinent evidence of record as well as on a physical examination and fully addresses the rating criteria that are relevant to rating the disability in this case. 

There is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disability since he was last examined. 38 C.F.R. § 3.327(a).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted. VAOPGCPREC 11-95. 

Thus, there is adequate medical evidence of record to make a determination in this case.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met. 38 C.F.R. § 3.159(c)(4). 

The Board concludes the Veteran was provided the opportunity to meaningfully participate in the adjudication of his claim and did in fact participate. Washington v. Nicolson, 21 Vet. App. 191 (2007).  For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal. 


II.  Law and Analysis

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran. 38 C.F.R. § 4.3. 

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  The following analysis is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.   

Historically, the RO granted service connection for myositis ossificans of the left thigh in a September 1990 rating decision.  A noncompensable rating was assigned effective from February 1, 1990.  Thereafter, in a July 1994 rating decision, the RO assigned a 10 percent rating for the disability effective from January 19, 1994.  The Veteran later submitted his current claim for an increased evaluation in July 2006.  

The Veteran's myositis ossificans of the left thigh, gluteal region, and left ischium is currently evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 5023.  A note to this Diagnostic Code provides that myositis ossificans is to be rated on limitation of motion of the affected parts, as degenerative arthritis.

Under Diagnostic Code 5003, degenerative arthritis established by x-ray findings is rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined and not added, under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings, such as swelling, muscle spasm, or satisfactory evidence of painful motion.  A 10 percent rating is also for assignment where there is arthritic change and some limitation of motion.  A 20 percent evaluation is assigned in cases of x-ray evidence of involvement of two or more major joints or two or more minor joint groups with occasional incapacitating exacerbations. 38 C.F.R. § 4.71a, Diagnostic Code 5003.  

In general, 38 C.F.R. § 4.71, Plate II provides a standardized description of hip movement, to include showing that normal hip flexion is from 0 to 125 degrees, and normal hip abduction is from 0 to 45 degrees.

Under Diagnostic Code 5251, a 10 percent evaluation represents the maximum schedular criteria for limitation of extension of the thigh.  Consequently, an evaluation in excess of 10 percent cannot be granted under Diagnostic Code 5251. 

Under Diagnostic 5252, a 10 percent disability evaluation is assigned for flexion of the hip limited to 45 degrees.  A 20 percent disability evaluation is warranted for flexion limited to 30 degrees, and A 30 percent rating is contemplated for flexion limited to 20 degrees, while a 40 percent rating is warranted for flexion limited to 10 degrees.  

Under Diagnostic Code 5253, a 10 percent disability evaluation is contemplated for limitation of rotation of the thigh where the affected leg cannot toe out more than 15 degrees.  A 10 percent disability evaluation is also assigned when there is limitation of adduction and the legs cannot be crossed.  A 20 percent disability evaluation is warranted when there is limitation of abduction of the thigh with motion lost beyond 10 degrees. 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage and the functional loss with respect to all of these elements.  In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness. DeLuca v. Brown, 8 Vet. App. 202 (1995).  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated innervation, or other pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled. 38 C.F.R. § 4.40.  Pain on movement, swelling, deformity or atrophy of disuse as well as instability of station, disturbance of locomotion, interference with sitting, standing and weight bearing are relevant considerations for determination of joint disabilities. 38 C.F.R. § 4.45. Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimal compensable rating for the joint. 38 C.F.R. § 4.59. 

On VA examination in August 2006, the Veteran's subjective complaints included constant pain located at the left ischial region.  He indicated that the pain travelled regionally and was sharp, aching, and cramping in nature.  He rated the pain at a level of 8 on a scale of 1 to 10.  Pain was elicited by physical activity, but also at rest, and it was relieved with rest and oral analgesic medication.  Functional impairment included difficulty with ambulation and limited range of motion.  

During a physical examination, the examiner noted that leg length from the anterior superior iliac spine to the medial malleolus was 103 centimeters on the right and 103 centimeters on the left.  An examination of the feet did not reveal any sign of abnormal weight bearing, and the Veteran's posture was within normal limits, but his gait was guarded with a light left limp.  He did not require use of an assistive device for ambulation.  An examination of the right and left femur was also normal.  The left hip showed signs of guarding of movement, but there was no edema, effusion, weakness, tenderness, redness, or heat.  Range of motion testing revealed left hip flexion to 120 degrees, extension to 20 degrees, adduction to 20 degrees, abduction to 35 degrees, external rotation to 50 degrees, and internal rotation to 30 degrees.  Pain occurred at the endpoint of each range of motion, except for adduction, abduction, and internal rotation, where pain occurred at 15 degrees, 30 degrees, and 25 degrees, respectively.  His joint function was additionally limited by pain after repetitive use, but not by fatigue, weakness, lack of endurance, or incoordination.  However, joint function was not additionally limited in degrees.   The examiner concluded by diagnosing the Veteran with myositis ossificans of the left thigh, gluteal region, and left ischium.  

A September 2006 private treatment report form Dr. S. (initials used to protect the Veteran's privacy) reflect that the Veteran complained of worsening left hip pain.  In general, he complained of joint pain, muscle weakness, stiffness, and arthritis.  Dr. S. observed that his gait and station were normal, and he was assessed with questionable arthritis of the hip.  Left hip imaging studies were limited due to a bilateral hip prostheses causing extensive artifact, but there were no gross abnormalities noted in the left hip or prosthesis.

Records from the Social Security Administration (SSA) reflect that the Veteran has been in receipt of disability benefits since July 2007 with a primary diagnosis of disorders of the muscle, ligament, and fascia and a secondary diagnosis of discogenic/degenerative back disorder.  The disability determination report reflects that the Veteran reported having a left hip and pelvic injury and other disabilities that impacted his ability to walk and run and for prolonged standing.  He indicated that his left leg gave out at times and that he had lost range of motion.  The Veteran also noted that his shoulder disabilities caused significant impairment.  The physician's determination report notes that the Veteran did have atrophy of the bilateral shoulders and limited motion of the left arm due to a longstanding rotator cuff tear, which she found rendered him unable to return to his past job as a materials handler.

A March 2008 report from Dr. S. reflects that the Veteran's gait and station were again found to be normal.  There was full range of motion of the left lower extremity.  The left lower extremity was nontender with no deformities, and the joints were without effusion or warmth.  

A May 2008 VA outpatient treatment report reflects that the Veteran complained of left hip pain.  There was slight discomfort upon a straight leg raise test of the left leg, but the Veteran's gait was noted to be normal.

During VA treatment in January 2009, the Veteran reported that he had experienced problems with left leg weakness for the past 20 years.  He indicated that it felt like his leg gave way more than usual.

A May 2009 VA outpatient treatment report reflects that the Veteran complained of pain in the legs, particularly with walking.  He also indicated that the left leg lagged behind when walking.  A diagnosis of claudication was assigned.  

The Veteran underwent a VA vascular surgery consultation in May 2009.  He presented with a history of restless legs, left lower extremity claudication after walking one block, and bilateral claudication after walking two blocks.  Testing revealed at least a mild right lower extremity arterial insufficiency and moderate left lower extremity arterial insufficiency.

In June 2009, a chief complaint of bilateral calf and left thigh claudication was noted, and left iliac and right tibio-peroneal disease was indicated.  It was noted that the Veteran continued to smoke.  

A September 2009 VA outpatient treatment report includes a fall history report.  The Veteran stated that he fell in September 2009 when his left leg gave out while walking.  He also reported having a prior episode in July 2009 during which his left knee gave out.  The Veteran also underwent MRI of the right hip in September 2009; while the MRI did demonstrate atherosclerotic changes, the study was limited secondary to motion artifact and technical factors.  

A January 2010 private treatment report reflects that the Veteran had known peripheral vascular disease of the left leg.  The examiner discussed with the Veteran that his smoking was contributing or causing his problems of claudication, and he advised him to stop smoking.  

In April 2010, the Veteran was seen for his mild to moderate peripheral vascular disease.  It was noted that symptoms were stable and non-limiting and that most of the discomfort was related to an old injury of the left hip.  In addition, it was noted that the Veteran had reduced his smoking and hoped to be able to fully abstain from smoking.  

During an April 2010 VA examination, the Veteran reported experiencing pain in the left hip, thigh, and leg constantly.  He described the pain as crushing, squeezing, burning, aching, sharp, and cramping, and he rated it an 8 on a scale of 1 to 10.  He also indicated that he experienced loss of strength, weakness, easy fatigability, pain, impairment of coordination, and inability to control movement well.  With respect to impact on activities the Veteran reported limitations on standing, walking, sitting, bending, and jumping.  He stated that his leg often gave out without warning and noted that he required a cane for ambulation.  

On physical examination, the examiner observed that the Veteran's posture was normal.  He walked with an antalgic gait, but an examination of the feet did not reveal any signs of abnormal weight bearing or breakdown, callosities, or any unusual shoe wear pattern.  He required a cane for ambulation due to hip weakness, but he did not use a brace, crutches, corrective shoes, wheelchair, prosthesis, or walker.  Palpation of muscle group XIII revealed no loss of deep fascia or muscle substance and no impairment of muscle tone.  There was no muscle wound present.  

There were signs of lowered endurance, including weakness on examination, but there were no signs of impaired coordination.  For muscle group XIII, muscle strength was graded at 3.  The muscle injury affected the particular body part function it controlled by causing weakness with ambulation.  There was no muscle herniation, and the muscle injury did not involve any tendon, bone, joint, or nerve damage.

The left hip showed signs of weakness, but no signs of edema, instability, abnormal movement, effusion, tenderness, redness, heat, deformity, guarding of movement, malalignment, or drainage.  There was no subluxation or ankylosis.  Range of motion testing revealed flexion to 60 degrees, extension to 30 degrees, adduction to 20 degrees, abduction to 15 degrees, external rotation to 35 degrees, and internal rotation to 40 degrees.  Pain was present on the endpoint of each motion.  The examiner commented that joint function was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.  An x-ray revealed myositis ossificans in the sub-ischial tuberosity.  

The examiner diagnosed myositis ossificans of the left thigh, gluteal region, and left ischium.  He noted that subjective factors were a history of muscle weakness and pain.  Objective factors were hip and knee pain with range of motion and weakness of the left thigh muscles.  Effects on occupation and daily activity included painful ambulation.

During a VA examination in August 2011, the Veteran's subjective symptoms included pain, trouble with walking distances due to cramping, difficulty going up stairs, and falling due to his leg giving out.  He indicated that he experienced a sensation of foot drag, which caused balance problems.  He also noted leg twitching at night and during the day after prolonged sitting.  The Veteran expressed his belief that the problems with his leg and hip was worsening and limited his ability to do yard work and work in his field as a warehouseman.  The examiner observed that the Veteran also had severe vascular disease.  

In a summary of joint symptoms, the Veteran reported having giving way, instability, pain, stiffness, weakness, and incoordination.  He indicated that he was able to stand for up to one hour and walk one-quarter of a mile and stated that he used a cane frequently for ambulation.  

On physical examination, the examiner observed poor propulsion in the Veteran's gait, but there was no evidence of abnormal weight bearing.  There was malalignment, weakness, and stiffness of the left hip joint.  The left hip was slightly externally rotated at rest less than 10 degrees.  Left hip range of motion testing revealed flexion to 75 degrees, extension to 30 degrees, and abduction to 30 degrees.  The Veteran could cross the left leg over the right leg and could toe out greater than 15 degrees.  While there was objective evidence of pain with range of motion and upon repetition, there was no additional limitation of motion after repetition of motion.  The examiner observed that the left thigh twitched once during examination, but there were no cramping or noticeable spasms.  Radiographic findings revealed a stable examination of the left pelvis and soft tissue.  

The examiner concluded by assigning a diagnosis of myositis ossificans.  She found that this disability had no significant effects on the Veteran's occupation or daily activities, particularly given that the Veteran had co-morbidities that impacted his ability to perform his previous job as a warehouseman, including degenerative joint disease of the hip, severe peripheral vascular disease, pulmonary hypertension, and carotid disease.  She noted that it is less likely than not that his service-connected condition had changed over time and cited to medical studies indicating that the course of the disease was not progressive in nature.    

Considering the pertinent facts in light of applicable rating criteria, the Board finds that an increased evaluation is not warranted for the Veteran's myositis ossificans of the left thigh, gluteal region, and left ischium at any point during the pendency of the appeal.

Initially, the Board notes that there is no x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups.  Thus, an evaluation in excess of 10 percent is not warranted for degenerative arthritis under Diagnostic Code 5003.

Moreover, a review of the VA examination reports, as well as the treatment records, shows the Veteran's myositis ossificans of the left thigh, gluteal region, and left ischium has not been manifested by a limitation of thigh flexion to 30 degrees or by limitation of abduction with motion lost beyond 10 degrees.  Rather, at worst, flexion has been limited to 60 degrees and abduction to 15 degrees.  

The Board has also considered the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, and the holdings in DeLuca.  However, an increased evaluation for the Veteran's myositis ossificans is not warranted on the basis of functional loss due to pain or weakness in this case, as the Veteran's symptoms are supported by pathology consistent with the assigned 10 percent disability evaluation, and no higher.  In this regard, the Board observes that the Veteran has complained of pain on numerous occasions.  However, the effect of the pain is contemplated in the currently assigned 10 disability evaluation under Diagnostic Codes 5023.  Indeed, the RO specifically contemplated this pain and its effect on the Veteran's functioning in its assignment of the 10 percent disability evaluation in the July 1944 rating decision.  Moreover, given the fact that the Veteran does not have compensable limitation of motion, it appears that the RO has continued the 10 percent evaluation in light of the painful motion.  The Veteran's complaints do not, when viewed in conjunction with the medical evidence, tend to establish weakened movement, excess fatigability, or incoordination to the degree that would warrant an increased evaluation. In fact, the August 2006 VA examiner commented that joint function was additionally limited by pain after repetitive use, but not by fatigue, weakness, lack of endurance or incoordination.  Significantly, that examiner also stated that joint function was additionally limited in degrees.  The April 2010 VA examiner also indicated that the Veteran's joint function was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.  In addition, the August 2011 VA examiner noted that there was objective evidence of pain with range of motion and upon repetition, yet further stated that there was no additional limitation of motion after repetition of motion.  Therefore, the Board finds that the preponderance of the evidence is against an increased evaluation for the Veteran's myositis ossificans.   

The Board has also considered other potentially applicable diagnostic codes; however, the Veteran's myositis ossificans of the left thigh, gluteal region, and left ischium is not shown to involve any other factor that would warrant evaluation of the disability under any other provisions of the rating schedule.  The Board acknowledges that the Veteran has complaints of left leg weakness, claudication, and giving way due to significant peripheral vascular disease in the left lower extremity.   However, as he is not service-connected for peripheral vascular disease, a rating for that disability is not appropriate.

The above determinations are based on application of pertinent provisions of VA's rating schedule.  The Board has also considered the assignment of any higher rating on an extra-schedular basis, as requested by the Veteran's representative in the November 2012 informal hearing presentation.  

The threshold factor for extra-schedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  See also 38 C.F.R.    § 3.321(b)(1).  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  See VAOGCPREC 6-96 (Aug. 16, 1996).  Thun v. Peake, 22 Vet. App. 111 (2008).

If the rating schedule does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms" (including marked interference with employment and frequent periods of hospitalization).  38 C.F.R.    § 3.321(b)(1).  If so, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step: a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating. Thun, supra.

In this case, the Board finds that schedular criteria are adequate to rate the disability under consideration.  While the record reflects that the Veteran's myositis ossificans affects his ability to perform activities of daily living and work, such limitations are recognized in the rating for the disability.  The rating schedule fully contemplates the described symptomatology and provides for ratings higher than that assigned based on more significant functional impairment.  Thus, the threshold requirement for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) is not met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

For all the foregoing reasons, the Board finds that there is no basis for staged rating of the disability under consideration, pursuant to Hart, and that a rating in excess of 10 percent for myositis ossificans of the left thigh, gluteal region, and left ischium must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against assignment of any higher rating for the disability, that doctrine is not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 47, 53- 56 (1990).


ORDER

Entitlement to a rating in excess of 10 percent for myositis ossificans of the left thigh, gluteal region, and left ischium is denied.



____________________________________________
JESSICA J. WILLS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


